Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed May 3, 2021. 
Claims 1-20 have been canceled.  New claims 21-33 are acknowledged.
Claims 21-33 are pending in the instant application.
Claims 21-33 have been examined on the merits as detailed below:


Drawings
The Drawings filed on August 27, 2021 are acknowledged and have been accepted by the Examiner.


Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c).  Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.


Claim Rejections - 35 USC § 112, 1st Paragraph (Enablement)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 23-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are drawn a method of preventing an age-related disease, wherein antisense oligonucleotide of 10-25 nucleotides in length, which comprises a contiguous sequence of at least 10 nucleotides and 90% complementary to the pregnancy-associated plasma protein A mRNA (SEQ ID NO 1) targeted sequences listed in SEQ ID NO 2-22.
The present Specification does not define an “age-related disease”.  The art teaches that examples of aging-associated disease are atherosclerosis and cardiovascular disease, cancer, arthritis, cataracts, osteoporosis, type 2 diabetes, hypertension and Alzheimer’s disease.  See Aging-associated diseases - Wikipedia downloaded on September 2, 2022.
It is noted that no cancer is 100% preventable as reported by Preventable Cancers | The University of Kansas Cancer Center (kucancercenter.org), downloaded on September 2, 2022.
Regarding Alzheimer’s disease, NHS reports that there is no way to prevent the condition.  See Alzheimer's disease - Prevention - NHS (www.nhs.uk), downloaded on September 2, 2022.
The data presented in the Specification does not rise to the level of prevention.  Regarding “preventing” disorders/disease, it is noted that “preventing” encompasses complete (i.e., 100%) and permanent prevention.  One of skill in the art would recognize the complete prevention of any disorder/disease, including cancer or Alzheimers would be very difficult and there would be a very low level of expectation of success (i.e., highly unpredictable).
Thus, in view of the breadth of the claims, the lack of guidance, and the lack of working examples, the instant specification is not found to be enabling for a method of preventing an age-related disease.  It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to make and/or use the claimed invention in its full scope.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(2) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over U.S. Patent Publication No. US 20060275794 A1 to Carrino et al. (hereinafter, “Carrino”).
 The claims are drawn to an antisense oligonucleotide of 10-25 nucleotides in length, which comprises a contiguous sequence of at least 10 nucleotides that are 90% complementary to the pregnancy-associated plasma protein A mRNA (SEQ ID NO 1) targeted sequences listed in SEQ ID NO 2-22.
Carrino teach biological reagents in the form of synthetic nucleic acids.  Carrino teaches a specific synthetic oligonucleotide, Sequence 21842, which comprises SEQ ID NO:10 of the present invention.  See sequence alignment below:
US-11-371-354-21842
; Sequence 21842, Application US/11371354
; Publication No. US20060275794A1
; GENERAL INFORMATION:
;  APPLICANT: CARRINO, JOHN
;  APPLICANT:  LIANG, FENG
;  TITLE OF INVENTION: COLLECTIONS OF MATCHED BIOLOGICAL REAGENTS AND METHODS FOR
;  TITLE OF INVENTION:  IDENTIFYING MATCHED REAGENTS
;  FILE REFERENCE: INV-1005-UT2
;  CURRENT APPLICATION NUMBER: US/11/371,354
;  CURRENT FILING DATE:  2006-03-07
;  PRIOR APPLICATION NUMBER: 60/673,045
;  PRIOR FILING DATE: 2005-04-19
;  PRIOR APPLICATION NUMBER: 60/665,199
;  PRIOR FILING DATE: 2005-03-25
;  PRIOR APPLICATION NUMBER: 60/665,200
;  PRIOR FILING DATE: 2005-03-25
;  PRIOR APPLICATION NUMBER: 60/659,493
;  PRIOR FILING DATE: 2005-03-07
;  PRIOR APPLICATION NUMBER: 60/659,492
;  PRIOR FILING DATE: 2005-03-07
;  PRIOR APPLICATION NUMBER: 60/953,586
;  PRIOR FILING DATE: 2005-02-15
;  PRIOR APPLICATION NUMBER: 60/651,390
;  PRIOR FILING DATE: 2005-02-08
;  NUMBER OF SEQ ID NOS: 78682
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 21842
;   LENGTH: 25
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic oligonucleotide
US-11-371-354-21842

  Query Match             100.0%;  Score 25;  DB 23;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCCAGAAGTGCAAAGTGCTCATGTT 25
              |||||||||||||||||||||||||
Db          1 CCCAGAAGTGCAAAGTGCTCATGTT 25

Carrino teach that the oligonucleotides of their invention comprise one or more chemical modifications, such as the inclusion of 2'-O-methyl, 2'-O-ethyl, 2'-O-propyl, 2'-fluoro, etc. groups.
The Examiner is interpreting Sequence 21842 of Carrino to be an antisense oligonucleotide of 10-25 nucleotides in length, which comprises a contiguous sequence of at least 10 nucleotides that are 90% complementary to the pregnancy-associated plasma protein A mRNA (SEQ ID NO 1) targeted sequences listed in SEQ ID NO 2-22. 
Therefore, claims 21 and 22 would have been prima facie obvious over the prior art of before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            Claim 21 is rejected under 35 U.S.C. 101.
The claim is as described above.
The unmodified antisense nucleic acid of the present invention is a naturally occurring molecule.  Since the invention embraces and encompasses antisense oligonucleotides, the claimed invention is directed to a naturally occurring nucleic acid, which is a product of nature.
The claimed invention is directed to a naturally-occurring nucleic acid fragment thereof, whether isolated or not that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -- U.S.-- (June 13, 2013). The claims read on naturally occurring nucleic acids that are a product of nature.  The claims do not require any type of chemical modification that would differentiate the compound from a product of nature.
The fragments as presently claimed do not have to be shown to exist in nature, but only be shown to be a fragment of a naturally occurring gene.  The Myriad decision clearly includes naturally-occurring nucleic acid fragments, whether isolated or not, and the claimed oligonucleotide is a naturally occurring unmodified nucleic acid fragment.  
The logic in the Myriad decision was that snipping a nucleic acid out of the chromosome which contains it does not change it enough to make it eligible under 35 USC 101.  That same logic applies whether it is a nucleic acid encoding a full-length protein or a part of the nucleic acid; either way it is a nucleic acid whose sequence is identical to what occurs in nature.
The antisense oligonucleotide(s) of the claimed invention is a product of nature because it is a fragment of a naturally occuring sequence and the fragment sequence  is not markedly different than that found in nature e.g. the sequence is not modified or structurally different than the natural sequence.
Thus, claim 21 is not patent-eligible.

Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635